Case 1:19-cv-00210-RA Document 23-2 Filed 08/29/19 Page 1 of 15

EXHIBIT “1”
CaaeellibpervO02ATOHAA Hdocumeent2B-2FilEdeOiOBB2D81 OP depage af df415

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
RAFAEL FIGUEROA, Civil No.
Plaintiff,
NOTICE TO
FEDERAL COURT
-against- OF REMOVAL OF CIVIL
ACTION FROM STATE COURT

IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Defendants.
x

 

TO: THE JUDGES OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.

Defendants, IRENE YAGUDAEV and SOLOMON YAGUDAEYV, by their attorneys,
BRAND GLICK & BRAND, P.C., respectfully represent as follows:

L On or about November 19, 2018, the plaintiff commenced an action supported by a

 

Complaint, entitled RAFAEL FIGUEROA v. IRENE YAGUDAEYV and SOLOMON YAGUDAEV,
in the New York State Supreme Court, County of Bronx, Index No. 33227/2018E. A true and
correct copy of the Complaint is annexed hereto as Exhibit "A".

2, On or about December 10, 2018, defendants were served with a copies of the
Summons and Complaint via personal service at their residence.

3, The above-entitled State Court action is one in which this Court has original
jurisdiction under the provisions of 28 U.S.C. § 1332, and is one which may be removed pursuant
to the provisions of 28 U.S.C. §1441, in that it is a civil action, wherein the matter in controversy
exceeds the sum of $75,000.00, exclusive of interest and costs, and is between citizens of different
states,

4. As set forth in the Complaint, the plaintiff brings a claim for both personal injuries
and other related damages allegedly caused by the negligence of the defendants in a premises
accident that occurred in Queens County, State of New York. Plaintiffs seek monetary damages in
the amount exceeding $75,000.00.

5. As alleged in the Complaint, plaintiff resides in Bronx County. Defendants IRENE
YAGUDAEV and SOLOMON YAGUDAEV reside in Miami-Dade County Florida.
Caaeell1Pocove0R2 DOAAA OdocumentB-2F ileteG108270919P atpeg2 ef di4l5

6. It is clear then, that diversity of citizenship is established.

te This Petition for removal is being filed within thirty (30) days after service of the
Summons and Complaint upon defendants, and it is therefore timely filed under 28 U.S.C. §1446(b).

WHEREFORE, defendants pray that the above action now pending against them in the
Supreme Court of the State of New York, County of Bronx be removed therefrom to this Court.

DATED: Garden City, New York
January 7, 2019

 

Garden City, New York 11530
(516) 746-3500
Odasel 1t29s7800200RRA Ddocuraehe3-2FiskODERIAIP Ras ofol45

EXHIBIT “A”
 

YSCEF DOC. NO. 1 CREST VOR MUCDUOAAA LOOGUTABNE 2-2 ileteO DOM2H 9P Reng Oi Myscer: 11/19/2011!

 

SUPREME COURT OF THE STATE OF NEW YORK Index No.:
COUNTY OF BRONX X Date Purchased:
A

RAFAEL FIGUEROA, SUMMONS

Plaintiff,

mae Plaintiff designates Bronx
-against- County as the place of trial.
7 V A The basis of venue is:

IRENE YAGUDAEV and SOLOMON YAGUDAEV PLAINTIFF'S RESIDENCE

Defendant.

Plaintiff resides at:

x 1025 Boyton Avenue
Bronx, NY 10472
County of BRONX

 

To the above named Defendants:

You are hereby summoned to answer the complaint in this action, and to serve a copy
of your answer, or, if the complaint is not served with this summons, to serve a notice of appearance
on the Plaintiffs attorneys within twenty days after the service of this summons, exclusive of the day
of service, where service is made by delivery upon you personally within the state, or, within 30
days after completion of service where service is made in any other manner. In case of your failure

to appear or answer, judgment will be taken against you by default for the relief demanded in the
complaint.

Dated: Farmingdale, New York

November 19, 2018 i, *
lye. | Auer
EVELYN F. GROSS

Grey and Grey, LLP

Attomeys for Plaintiff(s)
RAFAEL FIGUEROA

360 Main Street

Farmingdale, New York 11735
516.249.1342

 

TO: IRENE YAGUDAEV
363 Golden Beach Drive
Golden Beach, FL 33160

SOLOMON YAGUDAEV
363 Golden Beach Drive
Golden Beach, FL 33160
 

YSCEF DOC. NO. 1 Casa LYS RPORRTRAA DoosmaAents-2FirseODGGI4 9 Page Sebi abscer: 11/19/2011

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX
~~» Index No.:

RAFAEL FIGUEROA Date Purchased:

Plaintiff,

VERIFIED COMPLAINT

~against-
IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Defendants

-- — X

 

Plaintiff, by his attorneys, GREY AND GREY, LLP, complaining of the Defendants,
respectfully alleges, upon information and belief, as follows:

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA

Lb. That at all times herein mentioned, the Plaintiff was, and still is, a resident of the
County of Bronx, City and State of New York.

2. That this action falls within one or more of the exceptions set forth in CPLR §1602.

3: That at all times herein mentioned, the Defendant IRENE YAGUDAEV owned the
building and structure located at 110-48 Jewel Avenue, in the County of Queens, City and State of
New York.

4, That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
owned the building and structure located at 110-48 Jewel Avenue, in the County of Queens, City
and State of New York.

3. That at all times herein mentioned, the Defendant IRENE YAGUDAEYV operated
the aforesaid building and premises.

6. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEY
operated the aforesaid building and premises.

7. That at all times herein mentioned, the Defendant IRENE YAGUDAEV maintained

the aforesaid building and premises.
 

 

Pn kc

   

8, That at all times herein mentioned, the Defendant RENE YAGUDAEYV maintained
the aforesaid building and premises.

9, That at all times herein mentioned, the Defendant IRENE YAGUDAEY controlled
the aforesaid building and premises.

10. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEY
controlled the aforesaid building and premises

11. That at all times herein mentioned, the Defendant [RENE YAGUDAEV managed
the aforesaid building and premise

12. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV
managed the aforesaid building and premises

13. That at all times herein mentioned, the Defendant [RENE YAGUDAEYV was the
Developer of a building and structure located at 110-48 Jewel Avenue, in the County of Queens,
City and State of New York.

14. That at all times herein mentioned, the Defendant SOLOMON YAGUDAEV was
the Developer of a building and structure located at 110-48 Jewel Avenue, in the County of Queens,
City and State of New York

15. That at all times herein mentioned, the Defendant IRENE YAGUDAEYV was a
commercial investor of a building and structure located at 110-48 Jewel Avenue, in the County of
Queens, City and State of New York

16.  Thatatall times herein mentioned, the Defendant SOLOMON YAGUDAEYV wasa
commercial investor of a building and structure located at 110-48 Jewel Avenue, in the County of
Queens, City and State of New York

17. That at all times hereinafter mentioned, the Defendant IRENE YAGUDAEYV, was a
Realtor.

18. That at all times hereinafter mentioned, the Defendant SOLOMON YAGUDAEV

was a Realtor.

959 PRamSmbb4iyscEF: 11/19/201!
YSCEF DOC, NO. 1 CGase LYS RHOOLOEAA Dpodmaehes-2FisteO DORI 9 Page Webi scer: 11/19/2016

 

19. That at all times hereinafter mentioned, the Defendant IRENE YAGUDAEYV, was a
Construction Manager.

20. That at all times hereinafter mentioned, the Defendant SOLOMON YAGUDAEYV,
was a Construction Manager.

21, That at all times hereinafter mentioned, and on, or prior to, October 20, 2017,
Defendant IRENE YAGUDAEV hired and/or retained non party NRG MAGIC
CONSTRUCTION to perform work at the aforesaid premises.

22. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEV hired and/or retained non party NRG MAGIC
CONSTRUCTION to perform work at the aforesaid premises.

23. Thatnon party NRG MAGIC CONSTRUCTION was hired and/or retained
pursuant to a written contract or agreement.

24, That at all times hereinafter mentioned and on or before October 20, 2017 NRG
MAGIC CONSTRUCTION was hired to be the general contractor for the construction
of a multi-family property at 110-48 Jewel Avenue, Queens, New York.

25. That at all times hereinafter mentioned and on or before October 20, 2017 NRG
MAGIC CONSTRUCTION was hired to be the general contractor for the construction
of a commercial property at 110-48 Jewel Avenue, Queens, New York.

26. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant IRENE YAGUDAEV entered into a contract with non party NRG Magic Construction,
to perform certain work, labor and services at the aforesaid time and place.

27. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendant SOLOMON YAGUDAEYV entered into a contract with non party NRG Magic
Construction, to perform certain work, labor and services at the aforesaid time and place.

28. That on October 20, 2017, the Plaintiff RAFAEL FIGUEROA was an employee of
non party NRG MAGIC CONSTRUCTION,
 

 

WYSCEF DOC. No. 1 COnee LID EOODTIRAA Dpadmnrient 4 - Filce O DOBRA 9 PReacOfeiol fyscEF: 11/19/2011

29. That on October 20, 2017 plaintiff, Rafael Figueroa, was legally and lawfully upon
the aforementioned premises in the course of his employment.

30. That on October 20, 2017 on at the aforementioned premises, the plaintiff was
injured during the course of his employment as a result of the negligence of the defendants.

31. That at all times hereinafter mentioned, and on, or prior to, October 20, 2017, the
Defendants, and each of them, their agents, servants and/or employees were engaged in performing,
controlling, directing and overseeing construction work, labor and/or services upon the premises
located at 110-48 Jewel Avenue, in the County of Queens, City and State of New York.

32. | That the Defendants and each of them, their agents, servants and/or employees hada
duty to provide the Plaintiff with a safe place to work.

33. That on October 20, 2017, and prior thereto, the Defendants, and each of them, their
agents, servants and/or employees, carelessly, negligently and recklessly, suffered and permitted the
aforesaid building, fixtures and appurtenances therein to be, become and remain in a defective,
dangerous and hazardous condition.

34. That the Defendants, and each of them, were negligent and careless in that they
violated their duty to the public, and to this Plaintiff, Rafael Figueroa, in particular, in knowingly
suffering and allowing the aforesaid building, fixtures and appurtenances thereto, to be, become and
remain in a defective and dangerous condition and Defendants and each of them, their agents,
servants, employees and/or contractors, were further negligent in failing to take suitable precautions
for the safety of persons lawfully using and/or working within said building.

35. That the Defendants, and each of them their agents, servants, employees and/or
contractors had a non-delegable duty to sce that the work site was kept reasonably safe and free of
dangers and hazards to those workers lawfully thereat.

36. That on October 20, 2017, while PlaintiffRAFAEL FIGUEROA was lawfully and

carefully working at the aforesaid premises, he was caused to fall two stories, through an

unprotected, inadequately protected opening/hole, by reason of the negligence of the Defendants and
 

IYSCEF DOC. NO. | CASRSE. IST OVO DIOAR AD ouoUMNeREI2 FReCCOU2029120 FRegcAhWictidnescer: 11/19/2011

each of them, their agents, servants and/or employees in the ownership, operation, direction,
supervision, inspection, possession, control, construction, renovation, rehabilitation and/or alteration
of the said premises and Plaintiff sustained the injuries hereinafter alleged.

37. That the Defendants and each of them, their agents, servants, employees and/or
contractors were negligent, careless and reckless in the ownership, operation, maintenance, control,
possession, supervision, direction, construction, inspection, management, renovation, rehabilitation
and/or alteration of the said premises in that they failed to provide the Plaintiff with a safe place to
work; and the Defendants were otherwise negligent, reckless and careless.

38. | That the Defendants and each of them, their agents, servants, employees and/or
contractors created the dangerous and defective condition existing upon the worksite,

39. That the Defendants and each of them, their agents, employees and/or
contractors had actual and/or constructive notice of the dangerous and defective conditions existing
upon the worksite.

40. That the accident, and the injuries resulting therefrom, were caused solely and wholly
by reason of the negligence of the Defendants, their agents, servants, employees and contractors
without any fault, want of care or culpable conduct on the part of the Plaintiff contributing thereto.

41. That by reason of the foregoing, the Plaintiff has been rendered sick, sore, lame,
maimed and disabled and so remains. That he has been unable to attend to his usual vocation and
activities and that he has been obliged to expend, and will expend in the future, sums of money for
medical aid and attention, and that by reason of the foregoing, Plaintiff has been damaged in a sum
which exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction

AS AND FOR A SECOND CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA

42. Plaintiff RAFAEL FIGUEROA repeats, reiterates and realleges each and every

allegation contained in the paragraphs number “1” through “41” with the same force and effect as

though set forth at length herein
WYSCEF DOC. NO, 1 Gxme LAOCUMOELRRAD OMA FIBADOAISA99 PagactPiobbteyscer: 11/19/201!

43, That on October 20, 2017, there existed in full force and effect, within the State of
New York, Section 200 of the Labor Law of the State of New York.

44. That by reason of the negligence of the Defendants and each of them, as aforesaid,
the said Defendants and each of them violated Section 200 of the Labor Law of the State of New
York.

45. That Defendants failed to provide a working environment that was so constructed,
equipped arranged, operated and/or conducted as to provide reasonable and adequate protection to
the lives, health and safety ofall persons employed therein and in particular this Plaintiff, RAFAEL
FIGUEROA.

46. That by reason of the foregoing, the Plaintiff has been damaged in a sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

AS AND FOR A THIRD CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA

47. Plaintiff RAFAEL FIGUEROA repeats, reiterates and realleges each and every
allegation contained in the paragraphs “1” through “46”, together with the same force and effect as
though set forth at length herein.

48. That on October 20, 2017, there existed in full force and effect, within the State of
New York, Section 240 of the Labor Law of the State of New York

49. That the Defendants, their officers, agents, employees and/or contractors did not
furnish, erect or cause to be erected, for the purpose of construction at the said premises, scaffolding,
hoists, stays, ladders, slings, hangers, blocks, pulleys, braces, irons, ropes and other devices required
to provide protection for the Plaintiff,

50. That by reason of the negligence of the Defendants, their officers, agents, servants,
employees and/or contractors, as aforesaid, the said Defendants and each of them, violated Section

240 of the Labor Law of the State of New York.
 

WSCEF DOC. NO. 1-GSSe LAO CUOULLRRA DOUTL ATE 2 Fred DORSA99 Pages MAMscEF: 11/19/2011

51. That that said violation of Section 240 of the Labor Law of the State of New York
was the proximate cause of the injuries and damages sustained by the Plaintiff.

52. That by reason of the foregoing, the Plaintiff has been damaged in a sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction

AS AND FOR A FOURTH CAUSE OF ACTION
ON BEHALF OF RAFAEL FIGUEROA

53. Plaintiff RAFAEL FIGUEROA repeats, reiterates and realleges each and every
allegation contained in the paragraphs “1” through “52”, together with the same force and effect as
though set forth at length herein.

54. | That on October 20, 2017, there existed in full force and effect, within the State of
New York, Section 241 of the Labor Law of the State of New York.

55, That by reason of the negligence of the Defendants, their officers, agents, servants
employees and/or contractors, as aforesaid, the said Defendants and each of them, violated Section
241(6) of the Labor Law of the State of New York.

56. That the Defendants, their officers, agents servants, employees and/or contractors had
a duty to cause the construction site to be so constructed, equipped, guarded, arranged, operated and
conducted as to provide reasonable and adequate protection and safety to the persons employed
therein or lawfully frequenting the same,

a. That the Defendants, their officers, agents servants, employees and/or contractors
and each of them breached its duty to provide reasonable and adequate protection to the persons
employed at the site and in particular the Plaintiff.

58.  Atall times herein mentioned the Defendants their officers, agents servants,
employees and/or contractors negligently violated the Rules and Regulations of the Board of
Standard and Appeais, Industrial Code Part 23, including but not limited to Rule 23-1.5(a); 23-
1.17(b); 23-1.7(e)(1); 23-1.7(f); 23-1.15; 23-1.16; 23-1,17; 23-2.4; 23-2.5; and various parts of the
OSHA Regulations.
 

 

WSCEF DOC. NO. 1CESSe TAS COUOOULRRA DOMURTER a2 FRdd @ 00899 PRgsdambhi4atrscEF: 11/19/2011

59. That the said violation of Section 241(6) of the Labor Law of the State of New York
was the proximate cause of the injuries and damages to the Plaintiff.

60. That by reason of the foregoing, the Plaintiff has been damaged in a sum which
exceeds the jurisdictional limits of all lower courts which would otherwise have jurisdiction.

WHEREFORE, Plaintifi(s) demand(s) judgment against the Defendants herein on ail
causes of action, in an amount exceeding the jurisdictional limits of all lower courts which would
otherwise have jurisdiction, together with the costs and disbursements of this action.

Dated: Farmingdale, New York
November 19, 2018

Yours, etc.

#7
Caitlyn 4 HEV
EVELYN F. GROSS
Grey and Grey, LLP
Attorneys for Plaintiff(s)
RAFAEL FIGUEROA
360 Main Street
Farmingdale, New York 11735
516.249.1342
Our File No. 17-0702
 

IYSCEF DOC. NO. 1Cassd 14 2.cOODRLRRA DoncuaTert 4-2 Fired ODO8HA 9 PREGGBUIEN SH SCEF: 11/19/2018

ATTORNEY'S VERIFICATION

EVELYN F. GROSS, an attorney duly admitted to practice before the Courts of the State
of New York, affirms the following to be true under the penalties of perjury: lam an
attorney at GREY AND GREY, LLP, attorneys of record for Plaintiff(s),Rafael Figueroa, I have
read the annexed COMPLAINT and know the contents thercof, and the same are true to my
knowledge, except those matters therein which are stated to be alleged upon information and
belief, and as to those matters I believe them to be true. My belief, as to those matters therein
not stated upon knowledge, is based upon facts, records, and other pertinent information
contained in my files.

This verification is made by me because Plaintiff(s) is/are not presently in the county

wherein I maintain my offices.

DATED: Farmingdale, New York
November 19, 2018

tidy 1 NK!

EVELYN F. GROSS

10
 

WSCEF DOC. NO. ICOs5@.196.cOMOELRRADOMCUBTaaL? Fad MOMBH/99 Paged4nbil45

Index No.

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

os eS

RAFAEL FIGUEROA, —

Plaintiff

-against-
IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Defendants

SUMMONS AND VERIFIED COMPLAINT

—— ee ererr x i ia

a eS rae SES arr te ae So

Grey and Grey, LLP
Attorneys for Plaintiff
360 Main Street
Farmingdale, New York 11735
516.249.1342

SSS = — ——— es ee ss =.

TO:
